[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The present action seeks to recover damages against attorney Gary Cahill, and others, for actions taken by Attorney Cahill in the performance of his duties while acting as a duly appointed Committee of the Superior Court in other litigation.
An officer of the court appointed by judicial authority is not subject to suit without leave of the court granted in the cause in which the appointment was made. Hartford Federal Savings and Loan Ass'n. v. Tucker, 196 Conn. 172, 178 (1985), cert. den. 474 U.S. 920
(1985); Links v. Connecticut River Banking Company, 66 Conn. 277,284 (1985); Walsh v. Raymond, 58 Conn. 251, 255 (1989).
The plaintiffs have not alleged that they have received permission to institute the present litigation, nor do they claim that such permission was granted. Accordingly, the Motion to Dismiss filed by the defendant, Cahill, is hereby granted.
RUSH, J.